DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakane (WO 2017090562). 
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
Sadakane discloses the glass layer may have a wedge angle of greater than 0 to 0.7 mrad, and the interlayer may have a wedge angle of greater than 0 to less than or equal to 1.0 mrad.  See paragraphs [0056]-[0057].  Within these teachings is a scenario where the interlayer has a larger angle and a scenario where the glass layer has a larger angle.  It would have been obvious to have selected from either of these scenarios.  The rationale for doing so is the combining of known elements in a known manner to achieve predictable results.  See MPEP 2143.I.A.
It would have been obvious to have selected from the disclosed ranges of interlayer wedge angle and glass wedge angle to arrive at a glass having a wedge angle of 0.10 mrad more than the interlayer because the disclosed ranges are such that that the angle difference overlaps the claimed angle difference, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	As to claim 2, Sadakane et al. discloses the glass layer may have a wedge angle of greater than 0 to 0.7 mrad, and this range overlaps the range of claim 2.  See paragraphs [0056]-[0057]
	As to claim 8, Sadakane discloses the glass layer may have a wedge angle of greater than 0 to 0.7 mrad, and the interlayer may have a wedge angle of greater than 0 to less than or equal to 1.0 mrad.  See paragraphs [0057]-[0058].  Sadakane further teaches an embodiment in which each glass, and the interlayer may have a wedge angle.  See paragraph [0053].  Working within these parameters and summing the wedge angles, one arrives at a total glass laminate wedge angle range of greater than 0 to 2.0 mrad (i.e., 0.7 mrad glass + 0.6 mrad interlayer + 0.7 mrad glass = 2.0 mrad glass laminate) while working within the constraints of instant claim 1.  Thus, Sadakane et al. teaches an overall wedge angle that overlaps the range recited in claim 8.
	As to claim 9, Sadakane teaches an embodiment in which each glass and the interlayer may have a wedge angle.  See paragraph [0053].  Sadakane further teaches that the glass may have a wedge angle of greater than 0 to 0.7 mrad.  See paragraph [0056].  Thus, Sadakane teaches that each glass may have a wedge angle of 0.10 or more.
As to claim 10, Sadakane teaches the glass laminate is intended to be used with a heads-up display, and the laminate has a region, A, intended for the display.  See Figure 2a, and paragraph [0027].
As to claims 11 and 12, Sadakane discloses that the interlayer is a plasticized thermoplastic resin.  See paragraphs [0036]-[0038].
As to claims 13 and 14, Sadakane discloses that the interlayer may be a three-layer film.  See paragraph [0050].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sadakane (WO 2017090562) as applied to claim 1 above, and further in view of Miyai et al. (US 2009/0294212).
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
Sadakane renders obvious claim 1 for the reasons recited above.  Sadakane teaches a multifilm interlayer, but fails to disclose at least two of the films have a wedge angle of 0.10 mrad or more.
Miyai teaches an interlayer film for glass laminates in which the film comprises at least two layers having a wedge angle of 0.1 to 0.7 mrad.  See the abstract.
Therefore, it would have been obvious to have employed the multilayer interlayer film of Miyai as the interlayer of Sadakane because the layer of Miyai provides excellent sound insulating property.  Id.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sadakane (WO 2017/090562) as applied to claim 1 above, and further in view of Masaki et al. (US 2007/0148472).
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
Sadakane renders obvious claim 1 for the reasons recited above.  Sadakane fails to teach an interlayer wedge angle of more than 1.5 mrad to 2.0 mrad as recited in claim 6. 
Masaki et al. teaches that glass interlayers may have a wedge angle up to 1.85 mrad to avoid double images.  See paragraph [0071].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the interlayer of Sadakane with a wedge angle of up to 1.85 mrad because such an interlayer avoids double images.  The range suggested by the combination of references overlap the range recited in claim 6. 

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
The examiner has corrected the typographical error regarding Masaki et al. (US 2007/0148472 A1).
Applicants argue that Sadakane et al. does not teach or suggest a laminate in which “a wedge angle of the first lamination glass member being larger than the wedge angle of the interlayer film by 0.10 mrad or more.”    Sadakane discloses the glass layer may have a wedge angle of greater than 0 to 0.7 mrad, and the interlayer may have a wedge angle of greater than 0 to less than or equal to 1.0 mrad.  See paragraphs [0056]-[0057].  The examiner maintains that it would have been obvious to one of ordinary skill in the art to have operated anywhere within these ranges including the scenario where the glass has a wedge angle that is 0.10 mrad larger than the interlayer.
Applicants note that the present invention is configured to avoid double images.  Sadakane et al. is directed to avoiding double and triple images.  See paragraph [0007]. 
Applicants point out that the examples of Sadakane et al. teach a laminate in which the interlayer has a larger wedge angle than the glass.  However, a reference may be used for all that it fairly suggests to one of ordinary skill in the art, and is not limited to examples or preferred embodiments for disclosure.  See MPEP 2123.  Sadakane fairly suggests an interlayer that has a larger or smaller angle than the glass.
Applicants argue that the present invention provides unexpected results and points to Example 6, Comparative Example 1, Example 10 and Comparative Example 2.  However, the results are not commensurate in scope with the claims.  Examples 6 and 10 include two glass layers having wedge shapes, whereas instant claim 1 only requires a single wedge-shaped glass layer.  Moreover, the cited examples do not appear to compare the closest prior art.  The comparative examples do not include a wedge-shaped glass layer, and Sadakane et al. teaches a laminate including a wedge shape. 

Allowable Subject Matter
Claim 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784